Citation Nr: 0801916	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cause of veteran's 
death, and to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (2002).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had verified active service from January 1951 to 
January 1955, and from February 1955 to February 1961.  The 
appellant also indicates that the veteran served on active 
duty from March 1944 to August 1946, and served in the 
military reserves from December 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  (This decision does not address the 
matter of possible entitlement to death benefits under 
38 U.S.C.A. § 1151.)     

FINDINGS OF FACT

1.	The veteran died on December [redacted], 2003.  

2.	The immediate cause of the veteran's death was critical 
aortic stenosis.    

3.	The contributing cause of the veteran's death was 
congestive heart failure.        

4.	At the time of the veteran's death, service connection was 
in effect for bilateral hearing loss at 100 percent 
disabling, for tinnitus at 10 percent disabling, and for a 
skin disorder at 10 percent disabling.      

5.	The RO assigned the veteran's 100 percent disability 
evaluation (effective January 2003) in a March 2003 rating 
decision against which the veteran did not file a notice of 
disagreement or appeal to the Board.  

6.	The evidence indicates that the veteran's cause of death 
is not related to any of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).

2.	The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to DIC benefits based on the 
veteran's death.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in February 2004, October 2006, and February 
2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the appellant of the elements of her claim, and of the 
evidence needed to substantiate her claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(claimant should be notified that any pertinent evidence 
should be submitted).  VA advised the appellant of the 
respective duties of the VA and of the appellant in obtaining 
evidence needed to substantiate her claim.  And VA notified 
the appellant prior to the initial adjudication of her claim 
in May 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).   

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant regarding effective dates for 
the award of VA benefits until February 2007.  Nevertheless, 
the Board finds that any presumed prejudice incurred by the 
appellant as a result of this untimely notice has been 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

As the decision below will detail, the appellant's claim for 
DIC benefits will be denied.  So no effective date will be 
assigned here.  As such, untimely notice regarding effective 
dates is nonprejudicial error in this matter.  

VA has satisfied VCAA notification requirements here.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO obtained medical records relevant 
to the appeal.  And VA afforded the appellant the opportunity 
to appear before one or more hearings to voice her 
contentions.  

There does not appear to be any outstanding records that are 
relevant to this appeal.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  

II.  The Merits of the Claim for Cause of Death and DIC 
Benefits

The veteran died on December [redacted], 2003.  The death certificate 
listed "aortic stenosis - critical" as the immediate cause 
of death and congestive heart failure as a contributing cause 
of death.    

The appellant contends that the heart disorder causing the 
veteran's death related to malaria he incurred during 
service, to a heart attack he experienced during service, and 
to diabetes mellitus he incurred during service.  She also 
contends that VA medical treatment related to the veteran's 
death (See Remand section below).  

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
veteran's death will be considered as having been due to such 
a disability when the evidence establishes that the 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

Dependency and Indemnity Compensation benefits may also be 
awarded under 38 U.S.C.A. § 1318.  Under this statute, 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disability must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

In this matter, the evidence of record preponderates against 
the appellant's claim to DIC benefits under 38 U.S.C.A. §§ 
1310, 1318.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).    

First, the evidence of record is clear that the veteran died 
as the result of a heart disorder that was unrelated to his 
service.  Service medical records do not indicate that the 
veteran had a heart disorder during service.  An 
echocardiogram the veteran underwent while in service 
indicated a normal heart, as did follow up medical 
evaluation.  The veteran's discharge reports of medical 
examination are negative for a heart disorder.  And, service 
medical records related to the veteran's reserve duty, dated 
as late as 1973, do not indicate a heart disorder.  In fact, 
VA treatment records indicate onset of the veteran's heart 
disorder in the late 1980s, over 25 years following the 
veteran's February 1961 discharge from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  Simply put, 
the record preponderates against the appellant's claim that 
active service relates to the veteran's death in December 
2003.  See Alemany, supra.    

Accordingly, entitlement pursuant to 38 U.S.C.A. § 1310 is 
not in order.    

Second, the veteran was rated as totally disabled at the time 
of his death in December 2003.  In a March 2003 rating 
decision, the RO rated the veteran as 100 percent disabled 
for his bilateral hearing loss.  At the time of his death, 
however, the veteran was only rated totally disabled for a 
period of just under 9 months.  And the veteran's most recent 
period of active duty ended over 42 years earlier, in 
February 1961.  As such, the criteria necessary for a DIC 
grant under 38 U.S.C.A. § 1318 are not present here either - 
the veteran was not rated totally disabled for 10 or more 
years immediately preceding his death, and he was not 
continuously rated totally disabled for at least 5 years from 
the date of his separation from service.  

The Board notes the representative's arguments in the May 
2007 Appellant's Brief of record with regard to the 
provisions under 38 U.S.C.A. § 1318.  The Board particularly 
notes the representative's argument that, based on medical 
evidence indicating that the veteran had severe hearing loss 
prior to the March 2003 rating decision granting service 
connection for hearing loss, VA should award DIC benefits 
based on hypothetical entitlement.  See Cole v. West, 13 Vet. 
App. 268 (1999).  

The Board disagrees with that position, however.  Based on 
the applicable regulation in this matter, entitlement for DIC 
on a hypothetical basis is not permitted after the revision 
to 38 C.F.R. § 3.22 in January 2000.  Simply put, for DIC 
benefits to be warranted under 38 U.S.C.A. § 1318 in a matter 
such as this, the veteran must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  See 38 C.F.R. § 3.22 (2007); see also 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death, and to DIC under 38 U.S.C. 1318, is denied.   



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


